DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The applicant's election of Group I, claims 1-9 and 17-25, with traverse in their reply dated 9/9/2020 is acknowledged. Claims 10-16 were cancelled. Claims 1-9 and 17-25 are pending and considered on the merits below.

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-9 and 17-25 in the reply filed on 9/9/2020 is acknowledged.  The traversal is on the ground(s) that are moot due to cancellation of group II, claims 10-16.  The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
The Information Disclosure Statement filed on 8/29/2019 is in compliance with the provisions of 37 CFR 1.97 and has been considered. An initialed copy of the Form 1449 is enclosed herewith.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "101" and "102" have both been used to designate the vinyl tape.  
"103" and "106" have both been used to designate the chromatography paper.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “102” has been used to designate both the vinyl tape and pattern.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: page 6 line 4 “o-odianisidine” should be “o-dianisidine”.  
Appropriate correction is required.


Claim Objections
Claims 1 and 17 are objected to because of the following informalities:  In the last line of the claim, ‘the one or more chromogenic reagent’ should be ‘the one or more chromogenic reagents’.  
Claims 4 and 20 are objected to because of the following informalities: “o-odianisidine” should be “o-dianisidine”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5 and 20-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 4 and 20, the limitation "the assay reagent” has insufficient antecedent basis rendering them indefinite. For examination purposes the examiner interprets that claims 4 and 20 depend from claims 3 and 19, respectively.
Dependent claims follow the same reasoning.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mentele et al. (Anal. Chem. 2012, 84, 4474−4480, provide on the IDS on 8/29/2019) in view of Evans et al. (Analyst, 2014, 139, 5560–5567, provide on the IDS on 8/29/2019 ).
Regarding claim 1, Mentele describes a method (abstract and page 4475) comprising: 
(a) selecting a microfluidic paper-based analytical device (µPAD) (page 4475 “Fabrication and Design of μPAD…”), wherein the µPAD comprises: 
(i) one or more hydrophobic barriers of a hydrophobic material deposed on a substrate layer, wherein the one or more hydrophobic barriers define one or more fluidic channels (page 4475 “forming the three-dimensional hydrophobic barriers that control liquid flow.”), 
(ii) one or more detection compounds attached to the substrate in the one or more fluidic channels, wherein the one or more detection compounds each have at least one functional group (page 4475 “The μPAD was prepared for detection of Ni by adding two 0.4 μL aliquots of NaF (0.5 M), followed by 0.4 μL of acetic acid (6.3 M, pH 4.5) to the channel reservoir.”), and 
(iii) one or more chromogenic reagents (page 4475 “Five 0.4 μL aliquots of dmg were then added to the detection reservoir”);
 (b) channeling a fluid through at least one of the one or more fluid channels, wherein the fluid comes in contact with the one or more chromogenic reagents (figure 4 and page 4476 “move sample evenly and efficiently down the flow channels”); and 

However Mentele is silent to chromogenic reagents immobilized onto the one or more detection compounds.
Evans describes “poor uniformity and homogeneity associated with colorimetric measurements represent some of the most important shortcomings of this technology. Aiming to solve this problem, SiO2 nanoparticles were modified with amine groups, immobilized within the structure of the paper, and used to support the enzymes required for the selected tests.” (page 5562).  This suggests motivation to incorporate immobilization into the μPAD method because it would “improve the overall performance of colorimetric detection on μPADs” (page 5560).
Therefore it would have been obvious for one skilled in the art at the time the invention was filed to incorporate immobilizing the chromogenic reagents onto the detection compounds into the method of Mentele as suggested by Evans because would improve the detection performance.
	Regarding claim 2, the combination described above describes that the one or more detection compounds are selected from a group consisting of: (3-aminopropyl) tri-ethoxysilane (APTES). triethoxysiloslylpropyl succinic anhydride (TESPSA). (3-Mercaptopropyl) trimerhoxysilane (MPTMS), human TNFα biotinylated antibody, straptabividin-HRP reagent. 1-Ethyl-3-(3- dimethylaminopropyl)-carbodiimide (EDC), N-hydroxysuccinimide (NHS), N- hydroxysulfoxuccinimide (sulfo-NHS), and combinations thereof (Evans: page 5565 “APTES-
Regarding claims 3 and 4, the combination described above describes that the one or more detection compounds comprise an assay reagent, wherein the assay reagent is an enzyme selected from a group consisting of: o-dianisidine, glucose peroxidase, glucose oxidase, horseradish peroxidase, uricase, amine terminated magnetic particles, carbodiimide coupled enzymes, and combinations thereof (Evans: page 5561 “For the glucose assay, a 1 : 5 mixture of HRP… and GOx (glucose oxidase)…was prepared”).
Regarding claim 5, the combination described above describes utilizing one or more amine-functionalized silica microparticles which immobilize one or more enzymes (Evans: page 5562 “SiO2 nanoparticles were modified with amine groups”).
Regarding claim 6, the combination described above describes that the one or more chromogenic reagents are colorimetric, chemiluminescent, luminescent, or combinations thereof (Mentele: abstract “colorimetric detection” and Evans: “Enzymatic solutions and colorimetric detection”).
Regarding claim 7, the combination described above describes that the one or more chromogenic reagents are selected from a group consisting of: horseradish peroxidase (HRP). dimethylglioxome (DMG), 1,5 diphenylcarbazide, Michier's thioketone, and combinations thereof (Mentele: page 4475 “dimethylglyoxime (dmg)”).
Regarding claim 8, the combination described above describes that the one or more analytes of interest are selected from the group consisting of: glucose, TNFα, respiratory disease markers, HIV, HBV, and metal ions (Mentele: page 4475 “Ni Assay” and Evans: page 5561 “For the glucose assay, a 1 : 5 mixture of HRP… and GOx (glucose oxidase)…was prepared”).
claim 9, the combination described above describes that the one or more analytes of interest are one or more heavy metals (Mentele: page 4475 “Ni Assay”).

Claims 17-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mentele et al. (Anal. Chem. 2012, 84, 4474−4480, provide on the IDS on 8/29/2019) in view of Evans et al. (Analyst, 2014, 139, 5560–5567, provide on the IDS on 8/29/2019 ) and Chen et al. (ACS Appl. Mater. Interfaces 2013, 5, 12701−12707).
Regarding claim 17, Mentele describes a method for preparing a chemically patterned microfluidic paper-based analytical device (C-µPAD) (page 4475 “Fabrication and Design of μPAD…”), comprising:
(a) forming one or more hydrophobic barriers of a hydrophobic material on a substrate layer defining one or more fluidic channels (page 4475 “forming the three-dimensional hydrophobic barriers that control liquid flow.”); 
(b) attaching a detection compound having at least one functional group to the substrate in the one or more fluidic channels on the substrate layer (page 4475 “The μPAD was prepared for detection of Ni by adding two 0.4 μL aliquots of NaF (0.5 M), followed by 0.4 μL of acetic acid (6.3 M, pH 4.5) to the channel reservoir.”); and 
(c) introducing one or more chromogenic reagents (page 4475 “Five 0.4 μL aliquots of dmg were then added to the detection reservoir”), wherein 
(i) the one or more hydrophobic barriers define one or more fluidic channels through which a fluid can be channeled so that the fluid comes in contact with the one or more chromogenic reagents (figure 4 and page 4476 “move sample evenly and efficiently down the flow channels”), 

(iii) the one or more chromogenic reagents are operable to change visual color when the one or more analytes of interest react with the one or more chromogenic reagent (figure 4 and page 4476 “move sample evenly and efficiently down the flow channels”).
However Mentele is silent to chemical vapor deposition (CVD) and chromogenic reagents immobilized onto the one or more detection compounds.
Chen describes CVD techniques for creating μPAD (title and abstract). Chen also describes that “The solventless nature of the iCVD process alleviates common issues caused by solvents during polymer processing, such as dewetting and clogging, and has been previously used to conformally coat a variety of non-planar substrates,” (page 12702) suggesting motivation to use CVD when making μPAD systems.
Therefore it would have been obvious to one skilled in the art at the time the invention was filed to form the μPAD of Mentele using CVD as suggested by Chen because it “alleviates common issues caused by solvents”.
Evans describes “poor uniformity and homogeneity associated with colorimetric measurements represent some of the most important shortcomings of this technology. Aiming to solve this problem, SiO2 nanoparticles were modified with amine groups, immobilized within the structure of the paper, and used to support the enzymes required for the selected tests.” (page 5562).  This suggests motivation to incorporate immobilization into the μPAD method because it would “improve the overall performance of colorimetric detection on μPADs” (page 5560).

Regarding claim 18, the combination described above describes that the one or more detection compounds are selected from a group consisting of: (3-aminopropyl) tri-ethoxysilane (APTES). triethoxysiloslylpropyl succinic anhydride (TESPSA). (3-Mercaptopropyl) trimerhoxysilane (MPTMS), human TNFα biotinylated antibody, straptabividin-HRP reagent. 1-Ethyl-3-(3- dimethylaminopropyl)-carbodiimide (EDC), N-hydroxysuccinimide (NHS), N- hydroxysulfoxuccinimide (sulfo-NHS), and combinations thereof (Evans: page 5565 “APTES-modified silica nanoparticles. These particles, trapped within the structure of the cellulose, served as a solid support to immobilize the enzymes responsible for the colorimetric reaction.”).
Regarding claims 19 and 20, the combination described above describes that the one or more detection compounds comprise an assay reagent, wherein the assay reagent is an enzyme selected from a group consisting of: o-dianisidine, glucose peroxidase, glucose oxidase, horseradish peroxidase, uricase, amine terminated magnetic particles, carbodiimide coupled enzymes, and combinations thereof (Evans: page 5561 “For the glucose assay, a 1 : 5 mixture of HRP… and GOx (glucose oxidase)…was prepared”).
Regarding claim 21, the combination described above describes utilizing one or more amine-functionalized silica microparticles which immobilize one or more enzymes (Evans: page 5562 “SiO2 nanoparticles were modified with amine groups”).
Regarding claim 22, the combination described above describes that the one or more chromogenic reagents are colorimetric, chemiluminescent, luminescent, or combinations thereof 
Regarding claim 23, the combination described above describes that the one or more chromogenic reagents are selected from a group consisting of: horseradish peroxidase (HRP). dimethylglioxome (DMG), 1,5 diphenylcarbazide, Michier's thioketone, and combinations thereof (Mentele: page 4475 “dimethylglyoxime (dmg)”).
Regarding claim 24, the combination described above describes that the one or more analytes of interest are selected from the group consisting of: glucose, TNFα, respiratory disease markers, HIV, HBV, and metal ions (Mentele: page 4475 “Ni Assay” and Evans: page 5561 “For the glucose assay, a 1 : 5 mixture of HRP… and GOx (glucose oxidase)…was prepared”).
Regarding claim 25, the combination described above describes that the one or more analytes of interest are one or more heavy metals (Mentele: page 4475 “Ni Assay”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY R BERKELEY whose telephone number is (571)272-9831.  The examiner can normally be reached on M-Th 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EMILY R. BERKELEY/
Examiner
Art Unit 1797



/CHRISTINE T MUI/Primary Examiner, Art Unit 1797